NUMBER 13-19-00324-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

WILLIAM STIRLING PICK,                                                  APPELLANT,

                                           v.

THE STATE OF TEXAS,                                                       APPELLEE.


                    On Appeal from the 24th District Court
                         of Calhoun County, Texas.


                                      ORDER
  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
                         Order Per Curiam

      Currently pending before the Court is appellant's pro se motion for access to the

appellate record. Appellant's counsel has filed an Anders brief herein and appellant has

been unable to examine the record so that he can file a pro se brief. See Anders v.

California, 386 U.S. 738, 744 (1967). Accordingly, we GRANT appellant’s motion and it

is hereby ORDERED that the trial court ensure that appellant has the opportunity to fully
examine the appellate record on or before the expiration of thirty days from the date of

this order, and it is FURTHER ORDERED that the trial court notify this Court as to the

date upon which the appellate record was made available to appellant. See Kelly v.

State, 436 S.W.3d 313 (Tex. Crim. App. 2014). Appellant shall have thirty (30) days from

the day the appellate record was first made available to him to file his pro se brief with

this Court. The State shall have twenty days thereafter to file its response, if any.

       IT IS SO ORDERED.

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed this the
11th day of September, 2019.




                                             2